Citation Nr: 1642974	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  14-34 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to June 24, 2010 for the award of service connection for pseudo folliculitis barbae.  

2.  Entitlement to an initial rating in excess of 10 percent for right wrist osteoarthritis with distal ulnar styloid fracture.  

3.  Entitlement to an initial rating in excess of 10 percent for right lateral ankle sprain.  

4.  Entitlement to an initial compensable rating for right foot tinea pedis (claimed as athlete's foot).   

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depression, and anxiety.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1972 to February 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011, May 2012, and June 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In the August 2011 rating decision, the RO granted service connection for right lateral ankle sprain, right wrist osteoarthritis with distal ulnar styloid fracture, and right foot tinea pedis, and assigned 10 percent ratings for the right ankle and right wrist conditions, while right foot tinea pedis was evaluated as noncompensable, effective June 24, 2010 as for all conditions.  In the May 2012 rating decision, the RO, inter alia, granted service connection for pseudo folliculitis barbae and awarded a 10 percent rating, effective June 24, 2010.  In the June 2012 rating decision, the RO denied service connection for major depression and anxiety.  

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder was originally adjudicated by the RO as entitlement to service connection for major depression and anxiety.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  As the Veteran has also claimed service connection for PTSD, see August 2010 Claim, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and anxiety.   

As a final preliminary matter, the Board observes that additional VA treatment records were associated with the claims file in October 2016, after issuance of the most recent January 2015 statement of the case, without a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (c) (2015).  As the Veteran's claims are being remanded, the AOJ will have an opportunity to review all of the newly associated documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the March 2015 substantive appeal (via VA Form 9) the Veteran requested a Board hearing in Washington, DC.  This hearing was scheduled before the undersigned for a date in September 2016.  The Veteran, however, requested in August 2016, that a videoconference hearing be scheduled instead.  In a September 2016 Motion to Remand for a Videoconference hearing, the Veteran's representative requested a Board hearing before a Veterans Law Judge.  Accordingly, a remand is necessary in order to afford the Veteran his requested hearing.  38 C.F.R. §§ 20.703, 20.704 (2015).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


